DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-19 of U.S. Patent No. 10,944,492 (hereinafter Patent492). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the application claims 1, 5, 9, and 13 have been eliminated from patent claims 1, 6, 11, and 16 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Application’s claim 1:                                         Patent492’s claim 1:
A method for delivering data in a digital transmitter, the method comprising:

A method for delivering data in a transmitter, the method comprising: 

generating service layer signaling (SLS) information comprising information for discovery and acquisition of at least one content component, wherein the at least one content component relates to audio data or video data;

generating service layer signaling (SLS) information comprising information for discovery and acquisition of at least one content component, wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol;

generating service list table (SLT) information comprising bootstrap information for acquiring the SLS information;

generating service list table (SLT) information comprising bootstrap information for acquiring the SLS information; 

encapsulating the at least one content component, the SLS information and the SLT information via UDP/IP; and

encapsulating the at least one content component, the SLS information and the SLT information; and 

transmitting a broadcast signal comprising the at least one content component, the SLS information and the SLT information,

transmitting a broadcast signal comprising the at least one content component, the SLS information and the SLT information, 

wherein the SLS information comprises a Service-based Transport Session Instance Description S-TSID) fragment,

wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, 

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow,

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow, 

wherein the source flow element comprises a ContentInfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the source flow element comprises a ContentInfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the Contentinfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated.

wherein the ContentInfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated.



As to claim 2, this claim is fully disclosed in Patent492’s claim 2.
As to claim 3, this claim is fully disclosed in Patent492’s claim 3.
As to claim 4, this claim is fully disclosed in Patent492’s claim 4.

Application’s claim 5:                                         Patent492’s claim 6:
A digital transmitter for delivering data, the digital transmitter comprising:

A transmitter for delivering data, the transmitter comprising: 

a signaling generator configured to generate service laver signaling (SLS) information and service list table (SLT) information,

a signaling generator configured to generate service layer signaling (SLS) information and service list table (SLT) information,
wherein the SLS information comprises information for discovery and acquisition of at least one content component, and the SLT information comprises bootstrap information for acquisition of the SLS information,

wherein the SLS information comprises information for discovery and acquisition of at least one content component, and the SLT information comprises bootstrap information for acquisition of the SLS information,
wherein the at least one content component relates to audio data or video data;

wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol;
an encapsulator configured to encapsulate the at least one content component, the SLS information, and the SLT information via UBP/TP; and

an encapsulator configured to encapsulate the at least one content component, the SLS information, and the SLT information; and
a physical laver processor configured to transmit a broadcast signal comprising the al least one content component, the SLS information, and the SLT information,

a physical layer processor configured to transmit a broadcast signal comprising the at least one content component, the SLS information, and the SLT information,
where the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment,

wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment,
wherein the S-TSID fragment comprises a first clement comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carriers the al least one content component, further the second element comprises a source flow element comprising information about a source flow,

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow,
wherein the source flow element comprises a Contentinfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the source flow element comprises a ContentInfo element for providing information for the at least one content component carried in at least one LCT channel, and
wherein the Contentinfo element comprises an Advanced Emergency Alert (AEA) message LD for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated.

wherein the ContentInfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated.



As to claim 6, this claim is fully disclosed in Patent492’s claim 7.
As to claim 7, this claim is fully disclosed in Patent492’s claim 8.
As to claim 8, this claim is fully disclosed in Patent492’s claim 9.


Application’s claim 9:                                         Patent492’s claim 11:
A method for receiving data in a digital receiver, the method comprising:

A method for receiving data in a receiver, the method comprising:

receiving a broadcast signal comprising at least one content component, SLS (service layer signaling) information and SLT (service list table) information,

receiving a broadcast signal comprising at least one content component, SLS (service layer signaling) information and SLT (service list table) information, 

wherein the SLS information comprises information for discovery and acquisition of the at least one content component,

wherein the SLS information comprises information for discovery and acquisition of the at least one content component, 

wherein the at least one content component relates to audio data or video data;

wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; 

wherein the SLT information comprises bootstrap information for acquiring the SLS information,

wherein the SLT information comprises bootstrap information for acquiring the SLS information, 

wherein the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment,

wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, 

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow,

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow, 

wherein the source flow element comprises a CorntentInfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the source flow element comprises a ContentInfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the ContentInfo element comprises an Advanced Emergency Alert (AEA) message D for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated; and

wherein the ContentInfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated; and 

processing the broadcast signal.
processing the broadcast signal.



As to claim 10, this claim is fully disclosed in Patent492’s claim 12.
As to claim 11, this claim is fully disclosed in Patent492’s claim 13.
As to claim 12, this claim is fully disclosed in Patent492’s claim 14.

Application’s claim 13:                                         Patent492’s claim 16:
A digital receiver for receiving data, the digital receiver comprising:

A receiver for receiving data, the receiver comprising:
a tuner configured to receive a broadcast signal comprising at least one content component, SLS service layer signaling) information and SLT (service hist table) information,

a tuner configured to receive a broadcast signal comprising at least one content component, SLS (service layer signaling) information and SLT (service list table) information, 

wherein the SLS information comprises information for discovery and acquisition of the at least one content component,

wherein the SLS information comprises information for discovery and acquisition of the at least one content component,
wherein the at least one content component relates to audio data or video data;

wherein the SLS information and the at least one content component are carried based on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) protocol or an MPEG Media Transport (MMT) protocol; 

wherein the SLT information comprises bootstrap information for acquiring the SLS information,

wherein the SLT information comprises bootstrap information for acquiring the SLS information, 

where the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment,

wherein when the SLS information and the at least one content component are carried based on the ROUTE protocol, the SLS information comprises a Service-based Transport Session Instance Description (S-TSID) fragment, 

wherein the S-TSID fragment comprises a first clement comprising information on 4 ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow,

wherein the S-TSID fragment comprises a first element comprising information on a ROUTE session in which the at least one content component is carried and a second element comprising information on at least one LCT channel that carries the at least one content component, further the second element comprises a source flow element comprising information about a source flow, 

where the source flow element comprises a Contentinfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the source flow element comprises a ContentInfo element for providing information for the at least one content component carried in at least one LCT channel, and

wherein the Contentinfo element comprises an Advanced Emergency Alert (AEA)
message TD for representing an identifier of ai least one AEA message to which information carried in at least one LCT channel is associated; and

wherein the ContentInfo element comprises an Advanced Emergency Alert (AEA) message ID for representing an identifier of at least one AEA message to which information carried in at least one LCT channel is associated; and 

a processor configured to process the broadcast signal.

a processor configured to process the broadcast signal.



As to claim 14, this claim is fully disclosed in Patent492’s claim 17.
As to claim 15, this claim is fully disclosed in Patent492’s claim 18.
As to claim 16, this claim is fully disclosed in Patent492’s claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 06/03/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476